MEMORANDUM AND ORDER
CAHILL, District Judge.
This matter comes before the Court on defendant Continental Casualty Company’s motion for a new trial or, in the alternative to alter or amend judgment, and plaintiff’s application for attorneys’ fees.
Essentially, defendant contends that the Court’s judgment in favor of plaintiff is against the weight of the evidence and contrary to law and that the Court’s awarding of attorneys’ fees for this action is erroneous. The Court has reviewed its order and carefully considered the points raised by defendant in its motion; however, the Court concludes that defendant is not entitled to the relief requested and will deny the motion for a new trial or to alter or amend the judgment.
With regard to the awarding of attorneys’ fees for this action, defendant contends that there is no contract or statute applicable which allows for the awarding of attorneys’ fees. This Court disagrees. According to paragraph VI of the Liberalization Endorsement of the insurance policy, the defendant is required to pay the attorneys’ fees for any action covered under the policy. This Court found that the underlying action was covered under the policy, and that plaintiff was entitled to attorneys’ fees for that action. The Court now finds that this action, which was brought for reimbursement of costs, settlement, and attorneys’ fees under the policy, is derivative of the earlier action and is also covered by paragraph VI of the Liberalization Endorsement of the policy which provides for the payment of attorneys’ fees for any “proceeding covered under this policy.” The Court will therefore award plaintiff its attorneys’ fees. Accordingly,
IT IS HEREBY ORDERED that defendant’s motion for a new trial or, in the alternative, to alter or amend judgment is denied; and
IT IS FURTHER ORDERED that plaintiff’s application for attorneys’ fees of $29,-171.58 is hereby granted.